Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
As stated in Miscellaneous Communication filed 2-7-22, instant application 16/838450 has been withdrawn from issue. Prosecution on the merits of this application is reopened on claims 1-20 considered unpatentable for the reasons indicated below: A subsequent quality check and updated prior art search has discovered Zuniga (US 20170344120 A1) and Snow (US 20120101766 A1). See rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuniga (US 20170344120 A1) in view of Snow (US 20120101766 A1).
Regarding claim 1, Zuniga discloses a foldable mobile terminal apparatus comprising: a first section (Fig. 4A: 402A); a second section (Fig. 4A: 402B) coupled to the first section and configured to be movable between a fully folded state and an unfolded state including a plurality of partially folded states (e.g. Computing device 400 is a hand-portable device that includes two panels, panel 402A and panel 402B, that are pivotally coupled with one another via hinge 440. In some embodiments, the operation of hinge 440 allows panels 412A and 412B to be folded flat against one another. The panels are pivotally coupled and thus can pivot to multiple angles (i.e. multiple partially folded states)- para. 50-51), a flexible display coupled to the first section and the second section (e.g. Computing device 400 includes flexible display 404, such as a FOLED display assembled over panels 402A and 402B.  In this example, flexible display 404 may be a single, contiguous, display device that spans panels 402A and 402B.)- para., 50), a first sensor (e.g. magnetometer- para. 65); and at least one processor (CPU 202- fig. 2) configured to: while the mobile terminal apparatus is partially folded, identify one of the plurality of partially folded states of the mobile terminal apparatus (e.g. In the example depicted, hinge position analyzer 902 reads one or more sensors that are configured to measure the position of one or more hinges that interface respective groups (e.g., pairs) of panels- para. 64 and 80).
Zuniga does not explicitly display information corresponding to a compass direction based on magnetic related information.  
In the same field of folding devices, Snow teaches a foldable device (Fig. 4) which controls the display to display information corresponding to a compass (Fig. 10) direction based on magnetic related information obtained by the first sensor (e.g. the magnetometer 25 and the magnetometer sensor readings 28 may be utilized by various applications 30, such as the compass application 32 to provide features incorporating a magnetometer reading 28. In order to accommodate changing environments and conditions that may affect (e.g. degrade) the quality of the magnetometer readings 28, e.g. due to the presence of magnetic interference and the like, various calibration processes may be operable to run in the background of what is visible to the user- para. 4 and 57) and according to the identified one of the plurality of partially folded states (e.g. During normal operation 200, calibration operations can also be triggered based on a detected device state change at 226.  For example, by placing the mobile device 10 in the holster 20 (as shown in FIG. 2), by sliding out the keyboard 18 (as shown in FIG. 3), or by closing or opening the clamshell (as shown in FIG. 4), the mobile device 10 would change state, wherein different magnetic influences may apply to each state, as described in greater detail below- para. 60); (For example, the holster, slider and flip states shown in FIGS. 2 to 4 (i.e. holstered/unholstered, and opened/closed states as determined by device sensors) can be used to determine when to re-calibrate the magnetometer 25- para. 60 and fig. 127). As discussed above Snow teaches a compass application that is affected by magnetometer readings and the device state (e.g. closed or opened). 
Zuniga discusses the use of a magnetometer (para. 29) but does not discuss the different partially folded states affecting the readings. Snow identifies a problem (para. 5) in that Changes in the environment in which the device operates can affect the operation of the magnetometer.  As such, the magnetometer may need to be calibrated at certain times. Snow proposes a solution that includes calibrating the magnetometer based on the different states of the device. One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems have folding mobile devices with magnetometers. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Zuniga with the features of calibration as taught by Snow. The motivation would have been The magnetometer calibration module 26 may then determine on an ongoing basis, whether or not the active magnetometer parameters 236 can and/or should be improved, e.g. due to a change in environment or other magnetic influences. By performing the quality check at 206, the magnetometer sensor readings 28, after the active calibration parameters 236 have been applied, are evaluated, in an attempt to continually achieve the highest quality that is requested (e.g. by a quality threshold) or possible in the current circumstances (para. 63). Such a modification would have provided predictable results.
Regarding claim 6, see the rejection of claim 1 above. Zuniga as modified by Snow further teach(es) wherein the at least one processor is further configured to: identify the compass direction based on the magnetic related information and reference information corresponding to the identified one of the plurality of partially folded states, and control the display to display information corresponding to the identified compass direction (e.g. The applications 30, 32 may then use such readings to provide a user interface (UI) using a display module 34, e.g. a real-time compass showing the mobile device's heading as shown in FIG. 1- Snow: para. 35); and changes in device state detected at 226 can be used to initiate a branch of the ongoing calibration 204, in order to compensate or account for changing environments or effects from moving between different states. For example, the holster, slider and flip states shown in FIGS. 2 to 4 (i.e. holstered/unholstered, and opened/closed states as determined by device sensors) can be used to determine when to re-calibrate the magnetometer 25- Snow: para. 60 and 127). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 7, see the rejection of claim 6 above. Zuniga as modified by Snow further teach(es) wherein the at least one processor is further configured to: compare the magnetic related information and the reference information corresponding to the identified one of the plurality of partially folded states, adjust the magnetic related information based on a result of comparing the magnetic related information and the reference information corresponding to the identified one of the plurality of partially folded states, and identify the compass direction based on the adjusted magnetic related information (e.g. The applications 30, 32 may then use such readings to provide a user interface (UI) using a display module 34, e.g. a real-time compass showing the mobile device's heading as shown in FIG. 1- Snow: para. 35); and changes in device state detected at 226 can be used to initiate a branch of the ongoing calibration 204, in order to compensate or account for changing environments or effects from moving between different states. For example, the holster, slider and flip states shown in FIGS. 2 to 4 (i.e. holstered/unholstered, and opened/closed states as determined by device sensors) can be used to determine when to re-calibrate the magnetometer 25- Snow: para. 60 and 127). The same motivation to combine used in claim 1 above is applied herein.

Claim(s) 2-3, 5, 9 11-12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuniga (US 20170344120 A1) in view of Snow (US 20120101766 A1) as applied to claim 1 above, in view of Nagaraju (US 20140306908 A1).
Regarding claim 2, see the rejection of claim 1 above. As can be seen above, Zuniga as modified by Snow teach/es all the limitations of claim 2 except wherein the at least one processor is further configured to: while the mobile terminal apparatus is partially folded, identify a section between the first section and the second section, and control the display to display the information on a display portion of the display corresponding to the identified section.
In the same field of folding devices, Nagaraju teaches wherein the at least one processor is further configured to: while the mobile terminal apparatus is partially folded, identify a section between the first section and the second section, and control the display to display the information on a display portion of the display corresponding to the identified section (e.g. In a foldable display, when folded, only a portion of the foldable display is visible. Additionally, the size of a visible region of the foldable display depends on the extent to which the foldable display is folded. Further, the foldable display may display content in multiple regions thereof, when the foldable display is partially folded- para. 6). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use folding displays.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Zuniga as modified by Snow with the features of display regions as taught by Nagaraju. The motivation would have been to increase available viewing area for the user. 
Regarding claim 3, see the rejection of claim 2 above. Zuniga as modified by Snow and Nagaraju further teach a second sensor, wherein the at least one processor is further configured to identify the section based on gyro related information obtained by the second sensor (e.g. gyroscopes are useful in determining events and visible regions of the screen- Nagaraju: para. 31-32). The same motivation to combine used in claim 2 above is applied herein.
Regarding claim 5, see the rejection of claim 1 above. Zuniga as modified by Snow and Nagaraju further teach(es) wherein the at least one processor is further configured to: while the mobile terminal apparatus is partially folded, identify a section between the first section and the second section based on an attribute of an application of which a screen is being displayed on the display, and control the display to display the information on a display portion of the display corresponding to the identified section (e.g. Another example of a change which may happen in the UI of the foldable electronic device is a display of a single application or multiple applications. Often, multiple applications can be displayed at one time. As illustrated in FIG. 5A, in the fragment mode, one of the applications is moved to and displayed in the curved visible region, and other applications continue to be executed in the flat visible region. Similarly, the user interfaces may be activated according to other user interactions like a call accept, a screen unlock, etc. The foldable electronic device may also support multiple screens and manage visible regions. Based on an orientation, a size and density of the screen, different application layouts and drawable bitmaps are provided and operated in the fragment mode- Nagaraju: para. 67-69). The same motivation to combine used in claim 2 above is applied herein.
Regarding claim 9, see the rejection of claim 1 above. Zuniga as modified by Snow and Nagaraju further teach(es) a third sensor; wherein the at least one processor is further configured to: identify an angle between the first section and the second section based on angle related information obtained by the third sensor, and based on the angle, identify the one of the plurality of partially folded states of the mobile terminal apparatus (e.g. An array of gyroscopes also helps in determining visible regions where one or more events happened on the screen. More than one gyroscope is used to determine the relative angle of the folding and/or the rolling of the foldable electronic device according to the folding and/or rolling of the foldable electronic device- Nagaraju: para. 39 and 48). The same motivation to combine used in claim 2 above is applied herein.
Claim(s) 11 recite(s) similar limitations as claim(s) 9 above, but in device form. Therefore, the same rationale used in regards to claim(s) 9 is/are incorporated herein. Furthermore, Zuniga teaches a device to carry out the invention (fig. 1).
Regarding claim 12, see the rejection of claim 11 above. Zuniga as modified by Snow and Nagaraju further teach(es) a memory configured to store a first designated angle, first reference magnetic data corresponding to the first designated angle, a second designated angle, and second reference magnetic data corresponding to the second designated angle, wherein the at least one processor is further configured to: when the identified angle corresponds to the first designated angle, determine the second magnetic data based on the first reference magnetic data, and when the identified angle corresponds to the second designated angle, determine the second magnetic data based on the second reference magnetic data (e.g. The mode determination module 114 is configured for determining a mode of the foldable electronic device 100. The mode determination module 114 determines an operation mode according to folding and/or rolling of the foldable electronic device 100 by determining relative positions of sensors on display of the foldable electronic device 100. Multiple gyroscopes present on each side of folding and/or rolling side help to determine relative positions of sensors of the foldable electronic device 100 to determine angle- para. 38 and mode storage- (Snow: fig. 1); and continually update the magnetometer sensor readings 28 (as shown in dashed lines) so that quality measurements are readily available for performing other calibration operations- Snow: par. 58 and fig. 7). The same motivation to combine used in claim 2 above is applied herein.
Regarding claim 15, see the rejection of claim 11 above. As can be seen above, Zuniga as modified by Snow and Nagaraju further teach(es) wherein the at least one processor is further configured to: identify whether an attribute of the function associated with the magnetic related information corresponds to a first attribute or a second attribute, and in response to a result of identifying, select a display area from the first display area or the second display area. (e.g. (e.g. The mode determination module 114 is configured for determining a mode of the foldable electronic device 100. The mode determination module 114 determines an operation mode according to folding and/or rolling of the foldable electronic device 100 by determining relative positions of sensors on display of the foldable electronic device 100. Multiple gyroscopes present on each side of folding and/or rolling side help to determine relative positions of sensors of the foldable electronic device 100 to determine angle- para. 38 and mode storage- (Snow: fig. 1); and continually update the magnetometer sensor readings 28 (as shown in dashed lines) so that quality measurements are readily available for performing other calibration operations- Snow: par. 58 and fig. 7). The same motivation to combine used in claim 2 above is applied herein.
Claim(s) 18 recite(s) similar limitations as claim(s) 5 above, but in device form. Therefore, the same rationale used in regards to claim(s) 5 is/are incorporated herein. Furthermore, Zuniga teaches a device to carry out the invention (fig. 1).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuniga (US 20170344120 A1) in view of Snow (US 20120101766 A1) in view of Nagaraju (US 20140306908 A1) as applied to claim 3 above, in view of Bevilacqua (US 20120056801 A1).
Regarding claim 4, see the rejection of claim 3 above. As can be seen above, Zuniga as modified by Snow and Nagaraju teach/es all the limitations of claim 4 except wherein the at least one processor is further configured to identify the section which is more horizontal than the other section between the first section and the second section based on the gyro related information.
In the same field of displays with gyros, Bevilacqua teaches wherein the at least one processor is further configured to identify the section which is more horizontal than the other section between the first section and the second section based on the gyro related information (e.g. Sensors 312 may, for example, comprise one or more inertial sensors (e.g., an accelerometer, a magnetometer, a gyroscope, etc.), and/or one or more environment sensors (e.g., a barometer, a compass, a magnetometer, a light detector, and/or the like), which may be used in identifying a motion direction, determining an orientation, and/or otherwise provide information that may be considered in determining whether or not mobile device 102 may be in a gesture command input ready state, e.g., based, at least in part, on a display portion being in a horizontal viewable position for at least a threshold period of time- para. 46). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use gyros with displays.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Zuniga as modified by Snow and Nagaraju with the features of identifying horizontal portions of a display as taught by Bevilacqua. The motivation would have been it may be useful to carefully determine whether a detected movement should or should not be considered as possibly relating to a gesture command input (para. 7). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuniga (US 20170344120 A1) in view of Snow (US 20120101766 A1) in view of Nagaraju (US 20140306908 A1) as applied to claim 9 above, in view of Hong (US 20180067614 A1).
Regarding claim 10, see the rejection of claim 9 above. As can be seen above, Zuniga as modified by Snow and Nagaraju teach/es all the limitations of claim 10 except wherein the at least one processor is further configured to: identify whether the angle between the first section and the second section, based on angle related information obtained by the third sensor, is maintained for a predetermined time, and in response to identifying that the angle is maintained for the predetermined time, identify the one of the plurality of partially folded states of the mobile terminal apparatus based on the angle. 
In the same field of folding displays Hong teaches wherein the at least one processor is further configured to: identify whether the angle between the first section and the second section, based on angle related information obtained by the third sensor, is maintained for a predetermined time, and in response to identifying that the angle is maintained for the predetermined time, identify the one of the plurality of partially folded states of the mobile terminal apparatus based on the angle.  (e.g. the display driver 240 may control the UI from being executed only when the display device 1 is folded by a predetermined angle or greater. Further, the display driver 240 may control the UI from being executed, only when the display device maintains a folded state for at least a predetermined time. Further, the display driver 240 may control the UI from being executed, only when the display device maintains a folded state by a predetermined angle or greater for at least a predetermined time- para. 169). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use folding displays.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Zuniga as modified by Snow and Nagaraju with the features of display state duration as taught by Hong. The motivation would have been improving display quality for a user being as some folded states decrease visibility.

Allowable Subject Matter
Claim(s) 8, 13-14, 16-17 and 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613